Citation Nr: 1128345	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  10-32 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for service-connected status post herniated L4-L5, L5-S1 discs with resultant chronic low back pain. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Observer


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 12, 1981, to April 21, 1981; from November 8, 1986, to November 7, 1989; and from June 26, 2000, to July 12, 2000.  The Veteran also served in the Army National Guard and the Air National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision, which continued an evaluation of 10 percent for service-connected status post herniated L4-L5, L5-S1 discs with resultant chronic low back pain. 

In July 2010, the Veteran indicated that he wished to be scheduled for a local hearing with a Hartford RO Decision Review Officer (DRO).  The Veteran was scheduled for such a hearing on September 22, 2010.  The Veteran failed to report for this hearing, and he did not request that a local hearing before a DRO be rescheduled.  The Veteran did request that he be scheduled for a Travel Board hearing.  In December 2010, a Travel Board hearing was held before the undersigned Veterans Law Judge at the Hartford, Connecticut, RO. A transcript of that proceeding has been associated with the claims folder.

The record reflects that the Veteran submitted additional evidence to the Board in conjunction with this case accompanied by a waiver of initial review of this evidence by the agency of original jurisdiction in accord with 38 C.F.R. § 20.1304.

The Board notes that the Veteran indicated in a November 2009 statement that he felt that service connection should be granted for an intestinal condition.  The Board notes that this statement was submitted very shortly after he was granted service connection for post-infectious irritable bowel syndrome (IBS) in an October 2009 rating decision.  Due to the Veteran's statements, the Board finds that the October 2009 rating decision was a grant of the Veteran's claim.  However, if the Veteran was intending to file a new claim for service connection for an intestinal condition separate from his claim for service connection for IBS, the Veteran should clarify such.

As noted above, the Board finds that this current appeal arose from an August 2009 rating decision, and that such decision was the result of a claim filed on March 17, 2009.  It must be noted that, during the December 2010 hearing, the Veteran's representative specifically asserted that the period of time under consideration in this appeal extended back to the date of the Veteran's original claim for service connection, which was September 10, 2003.  Mistakenly, the undersigned accepted the representative's characterization of the issue.  However, upon further review of the evidence of record, the Board finds no indication that this claim has been on appeal since that time.  The evidence of record indisputably reflects that the Veteran submitted a claim for an increased rating for his service-connected lumbar spine disability on March 17, 2009.  The Veteran was notified of the previous denial of a claim for an increased rating for this service-connected disability in a January 29, 2008, letter.  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a) (2010).  As the Veteran did not submit a timely appeal, the January 2008 rating decision became final.  See 38 U.S.C.A. § 7105 (West 2002).  Therefore, the current appeal stems from the March 17, 2009, claim.  

In reaching this decision, the Board has considered the case of Percy v. Shinseki, 23 Vet. App. 37 (2009), wherein the Court found that 38 U.S.C.A. § 7105 was not intended to foreclose the Board's exercise of jurisdiction over a matter in which a substantive appeal was untimely.  Consequently, because the 60-day filing period is not jurisdictional, VA may waive any issue of timeliness in the filing of the substantive appeal, either explicitly or implicitly, and is not required to close an appeal for failure to file a timely substantive appeal.  The Court in Percy also went on to determine that any issue concerning the timely filing of the substantive appeal in that particular case was waived by VA, due to the fact that VA seemed to have treated the Veteran's appeal as if it were timely perfected for more than 5 years before being raised by the Board in the first instance, including almost 2 years after a Board hearing was held on the claim.  Unlike Percy, however, this is not a situation in which the determination on the extent of its jurisdiction rests on the timeliness of a substantive appeal.  Rather it rests on the finality of the January 2008 rating decision for which the Veteran never submitted a notice of disagreement.  Under the circumstances, the Board concludes that the holding of Percy does not apply.  Furthermore, the Board is aware of no case law or other legal authority that provides for waiving the requirement of a notice of disagreement.

Furthermore, the Board notes that, where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation, the effective date of the award 'shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.'  38 U.S.C.A. § 5110(b)(2) (West 2002); see also 38 C.F.R. § 3.400(o)(2) (2010); Harper v. Brown, 10 Vet. App. 125 (1997).  Therefore, as the Veteran submitted a claim for an increased rating for his service-connected lumbar spine disability on March 17, 2009, the period of time on appeal may extend back to March 17, 2008, only.  

Additionally, the Board notes that the Veteran indicated in a November 2009 statement that he believes there is clear and unmistakable error in the initial assignment of the rating for his back condition.  He essentially contends that the wrong diagnostic code was assigned initially when he was granted service connection for this disability.  This issue has not been adjudicated by the RO.  As such, the issue of whether November 2004 and January 2008 rating decisions which evaluated the Veteran's status post herniated L4-L5, L5-S1 discs with resultant chronic low back pain under Diagnostic Code 5243 should be revised on the basis of clear and unmistakable error (CUE) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  For the period of March 17, 2008, to June 24, 2008, the Veteran's service-connected status post herniated L4-L5, L5-S1 discs with resultant chronic low back pain is manifested by limitation of motion; complaints of low back pain; and subjective complaints of numbness, radiating pain, and tingling in the bilateral lower extremities.

2.  For the period of June 25, 2008, to the present, the Veteran's service-connected status post herniated L4-L5, L5-S1 discs with resultant chronic low back pain is manifested by limitation of motion, to include limitation of flexion to 45 degrees; complaints of low back pain; and subjective complaints of numbness, radiating pain, and tingling in the bilateral lower extremities.


CONCLUSIONS OF LAW

1.  For the period of March 17, 2008, to June 24, 2008, the criteria for a disability rating in excess of 10 percent for service-connected status post herniated L4-L5, L5-S1 discs with resultant chronic low back pain have not been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2010).

2.  For the period of June 25, 2008, to the present, the criteria for a disability rating of 20 percent, but no more, for service-connected status post herniated L4-L5, L5-S1 discs with resultant chronic low back pain have been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim has been eliminated by the Secretary.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

A VCAA letter dated in March 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  This letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, this letter described how disability ratings and effective dates were assigned.    

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and available, relevant VA and private medical records are in the file.  The Board finds that all available records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).

With regard to the Veteran's claim for an increased rating for his lumbar spine disability, the Veteran was provided an examination which addressed this claim most recently in April 2009.  There is no objective evidence indicating that there has been a material change in the severity of this service-connected disability since he was last examined.  See 38 C.F.R. § 3.327(a) (2010).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  The Board notes that the Veteran indicated at the December 2010 hearing that he took issue with the way the VA examination was conducted.  However, the examiner reviewed the claims file, conducted the appropriate diagnostic tests and studies, and noted the Veteran's assertions.  The Board finds this examination report to be thorough and consistent with contemporaneous medical records.  Therefore, the examination in this case is adequate upon which to base a decision with regard to this claim. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).	

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).
The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2010).  But where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2010).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  

The Board notes that the Veteran's service-connected status post herniated L4-L5, L5-S1 discs with resultant chronic low back pain is assigned a 10 percent evaluation under Diagnostic Code 5243.  The Veteran is seeking a higher rating. 

The schedule for rating spine disabilities was changed, effective September 26, 2003, to provide for the evaluation of all spine disabilities under a new General Rating Formula for Diseases and Injuries of the Spine, unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (renumbered as Diagnostic Code 5243).  Diagnostic codes for all diseases and injuries to the spine were renumbered.  As the Veteran's claim was received in March 2009, only the current rating formula must be considered and any regulation changes made prior to the September 26, 2003 changes are irrelevant for the purposes of this claim. 

Under the current General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is for application with forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation is assigned for forward flexion of the cervical spine at 15 degrees or less; or favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2010).

For VA compensation purposes, normal forward flexion of the lumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2) (2010).  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent evaluation is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months; a 20 percent evaluation is assigned for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent evaluation is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent evaluation is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).

For purposes of evaluations under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id. at Note (2).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The Board Veteran underwent a VA examination for his spine disability in April 2009.  The examiner reviewed the claims file.  The examiner noted that the Veteran reported fecal incontinence, to include severe fecal leakage, the required use of pads, and frequent involuntary bowel movements.  The Veteran also reported numbness, paresthesias, leg or foot weakness, fatigue, decreased motion, stiffness, weakness, spasms, and pain.  The Veteran indicated that, if he moves a certain way, he has a spasms or sharp pain in his lower back.  The Veteran reported that there is pain that radiates down both legs and will turn to numbness.  The Veteran reported severe spinal flare-ups every 1 to 2 months, lasting 1 to 2 days, with alleviating factors of medication and rest.  The Veteran reported that he cannot play ball with his son and cannot go to work or even do tasks like raking leaves or shoveling snow when it flares up.  The Veteran reported that he had incapacitating episodes of about 10 days in the past 12 months, and he walks with a cane.  Upon physical examination, the Veteran's posture and head position was normal, and he had symmetry in appearance.  His gait was normal.  He was noted as having no gibbus, no kyphosis, no list, no lumbar flattening, no lumbar lordosis, no scoliosis, no reverse lordosis, and no ankylosis.  With regard to objective abnormalities of the thoracic sacrospinalis, the examiner noted spasm, guarding, and tenderness on the left and right side.  No atrophy, pain with motion, or weakness was noted.  The examiner noted that there is no muscle spasm, localized tenderness, or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  With regard to detailed motor examination, bilateral hip flexion, bilateral hip extension, bilateral knee extension, bilateral ankle dorsiflexion, bilateral ankle plantar flexion, and bilateral great toe extension were all noted as having active movement against full resistance.  Muscle tone was normal and there was no muscle atrophy.  With regard to detailed sensory examination of the lower extremities, vibration, pain, light touch, and position sense were all noted as normal bilaterally.  No abnormal sensation was noted.  With regard to detailed reflex examination, abdominal, knee jerk, ankle jerk, and plantar flexion were all noted as normal bilaterally.  The Veteran was noted as having a flexion of 0 to 90 degrees, an extension of 0 to 90 degrees, left lateral flexion of 0 to 10 degrees, right lateral flexion of 0 to 12 degrees, left lateral rotation of 0 to 23 degrees, and right lateral rotation of 0 to 23 degrees.  The examiner noted that there is objective evidence of pain on active range of motion.  There is no objective evidence of pain following repetitive motion, and there is no additional limitations after 3 repetitions of range of motion.  The examiner noted that Lasegue's test was negative by low back pain is elicited at 30 degrees on both sides.  The Veteran is currently employed full-time at the Department of Homeland Security.  The Veteran reported that he has lost 2 weeks from work in the past 12 months.  The examiner concluded by noting that slightly lax sphincter tone (documented by his primary care provider) due to lumbar discs may contribute to his fecal incontinence.  However, it was further noted that the Veteran declined an examination at this time.  A physician's October 2007 addendum to a neurosurgical note documents that he does not feel that isolated fecal incontinence without urinary incontinence would be due to lumbar pathology.  GI finds that the Veteran has postinfectious IBS.  Therefore, the examiner determined that he does not feel that the Veteran's back problems are causing his diarrhea and occasional incontinence.  He does feel that the origin of his IBS dates from service and  indicated that he wonders if the Veteran ought to be awarded service connection for this as a separate diagnosis.  With regard to the question of whether a nonservice-connected condition of IBS is permanently aggravated by the Veteran's service-connected lumbar spine condition, the examiner determined that he cannot resolve this issue without resorting to mere speculation.

The Board also reviewed relevant VA and private medical records.  In a July 2008 VA treatment record, the Veteran reported low back pain and numbness to the bilateral lower extremities "all over the place."  In a June 2008 VA treatment record, the Veteran reported periodic radiculopathy down the buttock and bilateral lower extremities to the calves.  Numbness increased with sitting.  The examiner noted that the Veteran's flexion and extension were impaired by 50% with no increase in pain.  Right lateral flexion is impaired by 50% and left lateral flexion is impaired by 25%.  Right lateral rotation is impaired by 50% and left lateral rotation is impaired by 25%.  In a separate June 2008 VA treatment record, the examiner concluded that he believes that the Veteran lacks anal sphincter tone consequent to herniated nucleus pulposus and stenosis.

Additionally, the Board notes that the Veteran reported at the December 2010 hearing that he experiences back spasms.  

With regard to assigning an increased rating under the General Rating Formula for Diseases and Injuries of the Spine, the Veteran was noted as having a flexion of 0 to 90 degrees at the April 2009 VA examination.  However, in the June 25, 2008, VA treatment record, the Veteran's flexion was noted as being impaired by 50%.  Normal forward flexion of the lumbar spine is 0 to 90 degrees.  Therefore, it would appear that the Veteran was noted in the June 2008 VA treatment record as having a flexion limited to 45 degrees.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.  As such, the Board will increase the evaluation assigned to the Veteran's service-connected lumbar spine disability to 20 percent, effective June 25, 2008, the date of this treatment record.  With regard to assigning an evaluation in excess of 20 percent, the Board notes that there is no medical evidence of record reflecting that the Veteran has favorable or unfavorable ankylosis of the thoracolumbar spine or the entire spine, or that the Veteran has forward flexion of the thoracolumbar spine of 30 degrees or less.  As such, an evaluation in excess of 20 percent is not warranted under the General Rating Formula for Diseases and Injuries of the Spine.

With regard to applying the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the Board finds no indication in the medical evidence of record that the Veteran has been prescribed bedrest by a physician for this service-connected lumbar spine disability at any point during the period of time on appeal.  The Board notes that the Veteran's representative asserted at the December 2010 hearing that the Veteran has experienced incapacitating episodes.  Moreover, the Veteran reported in the medical history portion of the April 2009 VA examination that he had incapacitating episodes of about 10 days in the past 12 months.  However, the Board notes that these assertions are simply not supported by the clinical evidence of record.  There is no medical evidence of record reflecting that the Veteran has been prescribed bedrest by a physician for an incapacitating episode related his service-connected lumbar spine disability.  With no clinical evidence of such a prescription by a physician, an increased rating cannot be assigned under this criteria.

The Board also notes that, according to Note (1), any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, must be evaluated separately under the appropriate diagnostic code.  

The Board notes that the Veteran indicated at the December 2010 hearing that he has bowel impairment and bladder impairment associated with his service-connected back disability.  Specifically, the Veteran asserted that he has to defecate on the side of the highway on the way to work because he cannot wait until he reaches a restroom.  The Veteran asserted at this hearing that he has been told by a couple of physicians that he has sphincter muscle control impairment due to his back condition.  He also asserted that he has to urinate constantly throughout the day.  Further, the Veteran contended at the December 2010 hearing that he experiences numbness and tingling in his lower extremities. 

With regard to the Veteran's bowel complaints, in the April 2009 VA examination report, the examiner determined that he does not feel that the Veteran's back problems are causing his diarrhea and occasional incontinence and that he does feel that the origin of his IBS dates from service.

In September 2009, the Veteran underwent an Intestines VA examination.  The examiner reviewed the claims file and noted the Veteran's previous reports of needing to defecate 8-9 times daily after an illness during an assignment in Turkey.  At this examination, the Veteran reported that he believes that an episode of severe gastrointestinal illness while in Turkey during the Gulf War was the initiation of this problem.  Since that time, he has had daily episodes of diarrhea 6 to 10 times per day.  Upon examination of the Veteran, the examiner diagnosed him with post-infectious IBS.  The examiner concluded that the Veteran's post-infectious IBS is as least as likely as not caused by or a result of the episode of documented, via witness, bacterial diarrhea experienced while the Veteran was in the country of Turkey.  The examiner noted that IBS is not a disease, per se, but a problem that causes diarrhea and gastrointestinal symptoms.  While the examiner did not see the diarrhea, it is not abnormal to have a normal physical examination and have IBS.  The examiner also indicated that a bacterial gastrointestinal infection can lead to IBS, according to medical literature.

Therefore, it appears that it was determined in the April 2009 and September 2009 VA examination reports that the Veteran's bowel impairment is not caused by his service-connected lumbar spine disability.  More importantly, the Board notes that the Veteran was granted service connection for post-infectious IBS in an October 2009 rating decision.  Therefore, as the Veteran is already being compensated separately for these manifestations, the Board will not evaluate this disability again under Note (1).  38 C.F.R. § 4.14 (2010).

With regard to the Veteran's assertion at the December 2010 hearing that he has to urinate constantly throughout the day, the Board finds that there is no objective medical evidence of bladder impairment associated with his service-connected back disability.  For example, at an April 2009 VA examination, the Veteran reported no history of urinary incontinence, urinary urgency, urinary frequency, or nocturia.  While the Board has considered his lay contentions, the Board ultimately places more credibility on the history and symptoms described directly to a health care provider during the course of physical examination, particularly when supported by the objective clinical findings of the examiner.  In this regard, it must be noted that part of the rationale of the examiner in discussing the etiology of his IBS was the fact that his records showed a past history of fecal incontinence not accompanied by any urinary complaints.  For these reasons, the Board concludes that a separate rating based on such symptomatology is not warranted under Note (1). 

To the extent that the Veteran has reported radiating pain and numbness or tingling in his bilateral lower extremities, the Board finds that the Veteran's subjective complaints are simply not supported by the clinical evidence of record.  Detailed motor examination, sensory examination, and reflex examination were all noted as normal bilaterally at the April 2009 VA examination.  Therefore, with no objective medical evidence of record reflecting a neurologic abnormality, the Board concludes that a separate rating is not warranted for either lower extremity under Note (1).

With regard to assigning a higher disability rating according to 38 C.F.R. § 4.40 and 4.45, the Board notes that the examiner at the April 2009 VA examination indicated that there is no objective evidence of pain following repetitive motion and there is no additional limitations after 3 repetitions of range of motion.  While the Board notes the Veteran's complaints of pain, fatigue, stiffness, and weakness, there is simply no objective evidence of record reflecting that the Veteran experiences additional functional loss or limitation of motion due to symptoms such as pain, weakness, weakened movement, excess fatigability, or incoordination.  As such, an increased evaluation cannot be assigned under 38 C.F.R. § 4.40 and 4.45.   

The Board notes that the Veteran has repeatedly asserted that he believes that he was rated and is currently being rated under the wrong diagnostic code.  The Board has considered his assertions but assures the Veteran that the Board has considered the symptoms related to his service-connected back condition under all current, relevant criteria for rating lumbar spine disabilities.  Therefore, regardless of the diagnostic code that his disability has been assigned, his symptoms have been considered under all current, relevant diagnostic criteria.  The Board does acknowledge, however, that, given that the Veteran submitted his claim for an increased rating in 2009, the Board has no jurisdiction to rate this disability under old regulations that are not currently in effect.  To the extent that the Veteran and his representative have suggested that the Board should rate this disability under diagnostic codes in effect 6 to 7 years prior to the submission of this claim, the Board has no authority to do such, as discussed above.  This claim was submitted in 2009 and has not been pending for 6 to 7 years.  Moreover, the Board notes that the Veteran has also taken issue over the years with the assignment of Diagnostic Code 5295 to this disability by the United States Air Force (USAF) Physical Evaluation Board.  The Board notes that the USAF Physical Evaluation Board is not an entity of VA.  As such, VA has no authority to change diagnostic codes assigned to disabilities by a military branch while the Veteran was in service.  Concerns that the Veteran has with agencies or departments outside of VA should be addressed with those agencies or departments.  The Veteran was granted service connection for this disability by VA in a November 2004 rating decision and assigned an evaluation under Diagnostic Code 5243 at that time.  Diagnostic Code 5243 has been assigned to this service-connected disability since that time by VA.  This was the original VA decision addressing this claim.  Any decisions made by the USAF, prior to this VA rating decision or otherwise, cannot be appealed to the Board.  

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected status post herniated L4-L5, L5-S1 discs with resultant chronic low back pain is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Additionally, the Board notes that the Court held in Rice v. Shinseki, 22 Vet. App. 447 (2009) that every claim for a higher evaluation includes a claim for a total rating based on individual unemployability (TDIU) where the Veteran claims that his service-connected disabilities prevent him from working.  The Board notes that the Veteran has submitted records from his employer from 2004 to 2009 documenting tardiness on the Veteran's behalf.  The Veteran indicated at the December 2010 hearing that his back condition and bowel impairment has caused his tardiness.  However, the evidence of record reflects that the Veteran has maintained full-time employment throughout the processing of this claim.  Moreover, the Veteran did not specifically indicate that he is currently unemployed or completely unemployable as result of this condition.  As such, the Board finds that Rice is not applicable to the current appeal because the Veteran has not specifically claimed that his service-connected lumbar spine disability prevents him from obtaining and/or maintaining employment.  There must be cogent evidence of unemployability in the record.  See Rice, 22 Vet. App. 447, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  Thus, any further discussion of an issue of entitlement to TDIU is not necessary.  Rice.

Resolving all reasonable doubt in favor of the Veteran, the Board concludes that the evidence supports the assignment of an evaluation of 20 percent for the Veteran's service-connected status post herniated L4-L5, L5-S1 discs with resultant chronic low back pain for the period of June 25, 2008, to present.  The Board concludes that the preponderance of the evidence is against assigning a rating in excess of 20 percent for the Veteran's service-connected status post herniated L4-L5, L5-S1 discs with resultant chronic low back pain for the period of June 25, 2008, to the present, or a rating in excess of 10 percent for the period of time on appeal prior to June 25, 2008.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  There is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and applied appropriately.  Hart, supra.


ORDER

Entitlement to an evaluation in excess of 10 percent for service-connected status post herniated L4-L5, L5-S1 discs with resultant chronic low back pain for the period of March 17, 2008, to June 24, 2008, is denied.

Entitlement to a 20 percent evaluation for service-connected status post herniated L4-L5, L5-S1 discs with resultant chronic low back pain for the period of June 25, 2008, to the present, is granted, subject to the laws and regulations governing the payment of monetary awards.






____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


